March 29, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                           FERNANDO OSORNIA, Appellant

NO. 14-11-00086-CV                        V.

                AMERIMEX MOTORS & CONTROLS, INC., Appellee
                          ____________________



       This cause, an appeal from the order in favor of appellee, AMERIMEX MOTORS
& CONTROLS, INC., signed January 7, 2011, was heard on the transcript of the record.
We have inspected the record and find no error in the order. We order the order of the
court below AFFIRMED. We order appellant, FERNANDO OSORNIA, to pay all costs
incurred in this appeal. We further order this decision certified below for observance.